Citation Nr: 1312519	
Decision Date: 04/16/13    Archive Date: 05/02/13

DOCKET NO.  10-18 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as being secondary to service-connected residuals of left inguinal hernia repair and/or secondary to medications for the Veteran's service-connected disabilities.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert A. Laughlin, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his fiancee


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from November 2001 through March 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In a September 2009 rating decision, the RO denied the Veteran's claim for a TDIU.  Subsequently, a timely Notice of Disagreement (NOD) was received from the Veteran in October 2009.  After a Statement of the Case (SOC) as to that issue was mailed to the Veteran in February 2010, the Veteran perfected his appeal as to that issue in an August 2010 VA Form 9 substantive appeal. 

In a separate September 2010 rating decision, the RO denied the Veteran's claim for service connection for GERD, to include as being secondary to service-connected residuals of left inguinal hernia repair and/or secondary to medications for the Veteran's service-connected disabilities.  A timely NOD was received from the Veteran in August 2011.  After an SOC was issued in May 2012, the Veteran perfected his appeal in July 2012, via VA Form 9 substantive appeal.

The Veteran testified during a hearing that was held before a Decision Review Officer (DRO) in June 2010.  He also testified during a Board hearing that was held in November 2012 at the Lincoln RO before the undersigned Veterans Law Judge (VLJ).  Transcripts of both proceedings are associated with the record.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing must fulfill two duties in order to comply with the cited regulation.  Namely, the VLJ is (1) under a duty to fully explain the issues on appeal, and (2) under a duty to suggest the submission of evidence that may have been overlooked.  During the Veteran's Board hearing, the presiding VLJ noted the elements of the claim that were lacking to substantiate the Veteran's claim for TDIU.  The Veteran was assisted at the hearing by his attorney, who is an accredited representative.  The representative and the VLJ asked questions to ascertain the extent of any in-service event or injury and whether the Veteran's current GERD is related to his active service or to any of his other service-connected disabilities.  They also asked questions to draw out the current state of the Veteran's GERD and service-connected disabilities.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The issue of entitlement to service connection for GERD, to include as being secondary to service-connected residuals of left inguinal hernia repair and/or secondary to medications for the Veteran's service-connected disabilities, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  At all times relevant to this appeal, the Veteran's combined disability rating met the requirements for a schedular TDIU under 38 C.F.R. § 4.16(a).

2.  The evidence of record shows that the Veteran's service-connected PTSD has rendered him unable to secure or follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.16, 4.18, 4.19, 4.25 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered whether VA has fulfilled its notification and assistance requirements under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. § 3.159.  Nevertheless, given the favorable action taken below as to the issue adjudicated herein, no further notification or assistance in developing the facts pertinent to that limited matter is required at this time.  Indeed, any such action would result only in delay.

I.  TDIU

Under VA laws and regulations, a TDIU may be assigned upon a showing that a veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience; however, age and any impairment caused by non-service-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

A TDIU may be assigned even where the combined rating for the veteran's service-connected disabilities is less than total if the disabled veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Specifically, if there is only one such disability, this disability shall be ratable at 60 percent or more; if there are two or more disabilities, there shall be at least one disability that is ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the purpose of determining the above, the following will be considered as one disability:  1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor set forth under 38 C.F.R. § 4.26, if applicable; 2) disabilities resulting from common etiology or a single accident; 3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; 4) multiple injuries incurred in action; or 5) multiple disabilities incurred as a prisoner of war.  In exceptional cases, an extra-schedular rating may be assigned on the basis of a showing of unemployability alone.  See 38 C.F.R. § 4.16(b).

The Veteran's application for a TDIU was first received by VA in June 2009.  A claim for a TDIU is considered a claim for an increased rating.  See Hurd v. West, 13 Vet. App. 449 (2000) (holding that a claim for TDIU is a claim for increased compensation and the effective date rules for increased compensation apply to a TDIU claim); see also Norris v. West, 12 Vet. App. 413 (1999).  The effective date of an increased rating is the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if the claim for such increase is received within one year from that date.  If the claim was received more than one year from the date that it may be ascertained that the disability increased, then the effective date may be no earlier than the date of the claim itself.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o).

The Board notes that the Veteran's combined disability rating has, at all times relevant to the Veteran's claim for a TDIU, met the threshold regulatory requirement for the award of a schedular TDIU under 38 C.F.R. § 4.16(a).  In that regard, at the time of his June 2009 application, service connection was in effect for the Veteran for posttraumatic stress disorder (PTSD) rated as 70 percent disabling; right knee retropatellar pain syndrome rated as 10 percent disabling; left knee retropatellar pain syndrome rated as 10 percent disabling; tinnitus rated as 10 percent disabling; residuals of left inguinal hernia repair rated as noncompensable; and right and left shin splints which were also rated as noncompensable.  Based upon the foregoing disability ratings, the Veteran's combined disability rating was 80 percent.  During the pendency of the Veteran's claim for a TDIU, a March 2012 rating decision awarded higher disability ratings of 40 percent for the Veteran's right knee disability and 30 percent for the Veteran's left knee disability, both effective from November 21, 2011.  Thus, by virtue of the March 2012 rating decision, the Veteran's combined disability rating rose to 90 percent, effective from November 11, 2011.  By virtue of the same rating decision, the Veteran was also granted a higher 30 percent disability rating for residuals of left inguinal hernia repair, effective from December 22, 2011.  Despite the higher disability rating for the left inguinal hernia residuals, the Veteran's combined disability rating still did not rise to a level higher than 90 percent.  38 C.F.R. § 4.25.

In support of his claim, the Veteran alleged in his TDIU application that he had been disabled from employment since November 2008 due to his service-connected PTSD disability.  He reported that he received education through high school, but did not receive any other education or training.

A complete occupational history was provided by the Veteran during his November 2012 Board hearing, during which he testified that he worked as a full time baker from 2004 through 2007, worked as a full-time laborer for a water well company from June through September of 2007, worked as a part-time baker from October 2007 through July 2008, returned to school from September through November of 2008, and worked as a carpet cleaner from February through April of 2009.  According to the Veteran's testimony, he experienced frequent outbursts of anger during work.  He also reported that symptoms related to his knee disabilities prevented him from continuing his employment as a carpet cleaner, as he was no longer able to work on his knees to clean carpet.  Although the Veteran also testified during his hearing that he had also completed a pre-aprrenticeship in housepainting and had some experience in that field prior to enlisting into service, he stated that his knee symptoms precluded him from pursuing such work, as he was no longer able to stand for long periods or climb ladders and scaffolding.

Post-service treatment records pertaining to treatment received by the Veteran during the relevant appeal period show that the Veteran experienced significant symptoms associated with his PTSD. In that regard, a November 2008 VA treatment record reflects that the Veteran was admitted for in-patient psychiatric care after he attempted to overdose on Sominex.  During hospitalization, the Veteran endorsed symptoms which included  depression, trouble sleeping with initial and mid insomnia and nightly nightmares, getting three or four hours of sleep per night, decreased energy, poor appetite, and flashbacks related to combat in Iraq that were occurring twice per week.  The Veteran also reported being chronically anxious and hypervigilant and avoiding public places and movies that remind him of Iraq.  During a mental status examination, the Veteran demonstrated mood and affect that was mildly depressed with congruent mood.  The Veteran's judgment during the examination was demonstrably poor.  After the Veteran indicated improved symptoms after medication, he was discharge from in-patient care later that month.

During a December 2008 VA examination, the Veteran continued to report daily depression, sleep impairment, decreased appetite, decreased energy, and decreased sex drive.  He also reported feelings of hopelessness, helplessness, excessive feelings of guilt, and decreased motivation to complete routine activities and activities of daily living.  Consistent with his later hearing testimony, he reported at that time that he was attending college, but dropped out when he was unable to get himself to school.  He alleged that "what really kicked it off was the fire alarms going off and the strobe in the classroom blinking...it took me back."  Further, he reported that he was unable to concentrate and found the task of completing his homework overwhelming.  Socially, he stated that in July 2008 he broke up with his fiancée, who he alleged couldn't "take my blow ups anymore."  In discussing his employment history, the Veteran stated that he had most recently been employed a month before the examination, when he was working as a carpet cleaner.  With respect to that employment, the Veteran related, "I just quit...I couldn't get up in the mornings and function right..."  He reported further that prior to his employment as a carpet cleaner, he was unemployed for five months after being fired from his job with LW.  He stated that his employment with LW ended after he had a "blow up" with his co-worker and walked off the job.

Overall, the examiner determined that the Veteran's symptoms were moderate to severe in severity.  Despite the foregoing symptoms, the examiner opined that the Veteran's PTSD did not preclude him from gainful employment; although the examiner allowed that the symptoms were resulting in severe impairment of productivity and severely moderate impairment of reliability.  No rationale or explanation was provided by the examiner for his conclusion.

Subsequent treatment records continue to indicate ongoing problems related to the Veteran's PTSD symptoms.  In that regard, an April 2009 record reflects that the Veteran reported being involved in an altercation in which he punched another person.  In July 2009, he elaborated that he felt angry all of the time and that he punched someone in a movie theater.

During a July 2009 VA examination, the Veteran reported that his psychiatric symptoms had been declining slowly since 2005.  He continued to report symptoms which included mood swings, anger and irritability, and isolative behavior.  During mental status examination, the Veteran demonstrated tense psychomotor activity.  Although he was cooperative with the examination, his mood was irritable and he demonstrated a restricted affect with anxious and depressed mood.  His attention span was short and marked by the inability to perform serial seven exercises and to spell a word forward and backward.  Although the Veteran demonstrated understanding of his psychiatric problem, he did not seem to understand the outcome of his behavior.  Overall, the examiner determined that grooming, sports and exercise, and recreational activities were severely restricted; household chores, shopping, bathing, and traveling were moderately restricted; and driving was slightly restricted.

The examiner determined that the Veteran's symptoms were attributable to PTSD and bipolar disorder, which were as likely as not intertwined and inseparable.  The examiner opined further that the Veteran's motivation, ambition, and reliability were seriously compromising his ability to seek gainful employment due to reported cannabis dependence.  Accordingly, the examiner determined that the Veteran's PTSD and bipolar disorder in and of themselves did not render the Veteran unemployable.  In that regard, the examiner noted that the Veteran's reliability and productivity due to his PTSD symptoms was moderate to moderately severely impaired, but not totally impaired.

During a July 2010 VA examination, the Veteran reported that he had stopped drinking and using marijuana and that he was in a new relationship.  Although he reported that he was not working, he stated that he provided childcare for his girlfriend's children while she worked.  Recreationally, he stated that he liked to go fishing.  Socially, the Veteran continued to report a high degree of impairment, stating that he sometimes went to movies with his girlfriend, but that they usually stayed at home.  He reported that he recently went to the circus but had to leave after hearing cannon fire during the show.  He also reported that he did not like Fourth of July fireworks.  He continued to report that he disliked groups of people, and for that reason, preferred to go shopping at night or go to movies during matinee shows.  Occupationally, the Veteran repeated that he was most recently employed in 2008, when he was employed as a carpet cleaner.  He stated that he quit his job after experiencing getting out of bed in the mornings.

Overall, the examiner determined that the Veteran's PTSD was manifested by sleep disturbance marked by tossing and turning at night, difficulty falling asleep, waking, a feeling as though he is unable to relax while lying down, and nightmares related to his in-service stressors; recurrent and intrusive recollections of traumatic events; recurrent distressing dreams occurring on a nightly basis; acting or feeling as though the event were reoccurring marked by flashbacks;  markedly diminished interest in participating in significant activities; restricted range of affect; and irritability or outbursts of anger.  Despite the foregoing symptomatology, the examiner concluded that the Veteran's PTSD and bipolar disorder, in and of themselves, did not prevent the Veteran from employment.  No rationale or reasoning for this opinion is provided in the report, nor is there any discussion of the Veteran's employability within the context of his demonstrated psychiatric symptoms.

In November 2011, the Veteran received a private psychiatric evaluation from Dr. A.G.  During this evaluation, the Veteran was casually and appropriately dressed, however, wore several days' growth of facial hair that was "not complimentary to his appearance."  Although he was alert to person, place, and time during the evaluation, he reported periods of disorientation in which he was not aware of person, place, or time.  The Veteran's demonstrated mood was depressed, melancholy, anxious, and despondent.  His affect was congruent, sad, and forlorn.  Thought and speech content included somatic and physical complaints, guilt, suspiciousness, helplessness, and hopelessness.  He denied any hallucinations or delusions; however, reported having suicidal thoughts on a daily basis with the past history of suicidal attempts noted above.

Socially, the Veteran reported that he was residing with his significant other and her two children.  He described his relationship with his significant other as being poor.  He viewed himself as being shy and withdrawn and stated that he was unable to tolerate the rigorous demands of friendship.  He stated that he was suspicious of others' motives and their behavior and anticipated that others were judging him.  Overall, the Veteran reported that he did not have friends or associates and described that he felt alienated from others.  He stated that he avoided conversations about the war or military with other veterans and that he did not want to answer questions from civilians about the war.  Although, as reported during his July 2010 VA examination, he stated that enjoyed fishing, he stated that he did not enjoy that activity anymore.

Occupationally, the Veteran reported that he worked several jobs following service but that he was unable to consistently maintain employment for any length of time.  He described an instance during his employment as a water well laborer in which he believed that his supervisor was belittling him and he "blew up" on his supervisor.  Consequently, when the truck stopped, the Veteran grabbed his bag and left the truck.  The Veteran was subsequently fired.

Overall, Dr. A.G. characterized the Veteran's symptoms as being severe and consisting of fear of recurrence of his in-service traumatic events; being alert every minute of the day; flashbacks and intrusive thoughts related to his in-service trauma; overprotectiveness and fear of losing others; cognitive distortions; impaired insight; low self-esteem; profound anxiety; recurrent panic attacks marked by hyperventilation; hypersensitivity to injustice with fantasies of retaliation; fits of rage; cynicism and distrust of authority; feelings of alienation; severe problems with intimate relationships; loss of interest in formerly pleasurable activities; impaired recent and remote memory; post-trauma amnesia; sleep disturbances marked by nightmares and difficulty falling and staying asleep; and dissociative events which include fugue states and are manifested by a "thousand yard stare."  Dr. A.G. also determined that the Veteran's symptoms caused the Veteran difficulty following instructions and being supervised.  Identified PTSD triggers included the encountering of anything war-related; loud noises; crowds or large gatherings; and the hands of people around him in their pockets or under some sort of cover.  A GAF score of 47 was assigned.  In view of the foregoing symptomatology, Dr. A.G.
 determined that the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  In that regard, she expressed her belief that the Veteran "has been on average at least 70%-100% disabled ever since his release from the US [sic] Army."

In June 2012, the Veteran was afforded another VA examination to assess the impact of his PTSD symptoms on his employability.  At that time, the Veteran continued to report social impairment, stating that he had broken up with his significant other of three years the night before the examination.  He stated his belief that he had burned all of his bridges with his friends, noting that they will call and ask if he wants to go out, but that he will say yes and then not show because he doesn't want to leave the house.  He continued to report that he did not like going out in crowds and that he stayed home to watch television.  He also reported that he was continuing to have nightmares on a daily basis, flashbacks, anxiety attacks while being among crowds, irritation and anger, road rage, avoidance of crowded places like shopping malls and grocery stores, sensitivity to firecrackers, and difficulty with relationships due to anger outbursts.  He stated that he remained unemployed.

The examiner opined that the Veteran's PTSD and bipolar disorder do not, in and of themselves, render the Veteran unable to secure and maintain a substantially gainful occupation.  Once again, there is no clear rationale or basis for this opinion expressed anywhere in the report in the context of his reported and demonstrated symptoms.  Further, the examiner does not address Dr. A.G.'s contrary November 2011 opinion.  Indeed, although the examiner noted in the report that when asked if the Veteran had anything to add, the Veteran related that he felt it was difficult from day to day and that he sometimes found it difficult to even get out of bed.  Nonetheless, the examiner also did not address this statement in his opinion.

In a January 2013 opinion, Dr. A.G. noted that the Veteran continued to manifest symptoms which included inability to concentrate; unpredictable anger and depression; erratic anxiety, impulse control, and poor coping skills when faced with stressful situations; being easily irritated; difficulty with activities of daily living; and a sense of melancholy.  Dr. A.G. also noted that the Veteran continued to have limited social relationships and a tendency to socially isolate.  In sum, Dr. A.G. pointed out, the Veteran has no friends.  Although the Veteran reported that he was back with his girlfriend (and was in fact engaged), the Veteran described his relationship as being deficient due to his ongoing moodiness and flare ups of anger.  The Veteran also continued to have difficulty making minor decisions independently and required information to be repeated due to poor memory.  According to Dr. A.G., the Veteran also experienced flashbacks, intrusive thoughts of guilt, cognitive distortions, impaired insight, and low self-esteem.  In sum, Dr. A.G. concluded, the Veteran's severe PTSD symptoms precluded his ability to attain or maintain employment.

In view of the foregoing evidence, the Board finds that the symptoms associated with the Veteran's service-connected PTSD alone have rendered the Veteran unable to secure or follow a substantially gainful occupation.  In that regard, the evidence shows that the Veteran's PTSD has been manifested by symptomatology which includes anger and irritability marked by outbursts in the workplace as well as periods of violence; decreased concentration, memory, and cognitive functioning; difficulty in leaving his home due to anxiety, flashbacks, and fear of crowds; impaired insight and judgment; severe social impairment and severely reduced reliability.

Although, as noted above, contrary medical conclusions are provided by the VA examiners' December 2008, July 2009, July 2010, and June 2012 opinions, the Board notes that the reports from those examinations note a constellation of symptoms that are similar to that noted in Dr. A.G.'s favorable November 2011 and January 2013 opinions.  Despite the same, none of the VA examiners' opinions provide any discussion of the Veteran's employment in the context of the noted psychiatric symptoms, nor do they provide any explanation or rationale as to how the Veteran remained capable of securing or maintaining gainful employment despite the noted psychiatric symptoms.  For this reason, the Board does not afford significant probative weight to the VA examiners' negative opinions.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (holding that the failure of the physician to provide a basis for a stated opinion goes to the weight or credibility of the evidence in the adjudication of the merits).  By contrast, the Board finds that the opinions and conclusions expressed by Dr. A.G. are supported by a full and detailed description of the Veteran's symptoms and a discussion of those symptoms within the context of the Veteran's employability.  For that reason, the Board assigns far greater probative weight to Dr. A.G.'s favorable opinions.  Owens v. Brown, 7 Vet. App. 429, 433 (1995) (identifying that the Board's duty is to assess the credibility and probative value of evidence, and, that the Board may favor one medical opinion over another, provided that it offers an adequate statement of reasons or bases for doing so).

In view of the foregoing, the Board finds that the Veteran is entitled to a TDIU.  To that extent, this appeal is granted.


ORDER

Entitlement to a TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

The Board finds that further development is necessary prior to final adjudication of the issue remaining on appeal.

In support of his June 2010 claim for service connection for GERD, the Veteran has alleged in his claims submissions that his GERD may be secondary to medications for his service-connected disabilities, including non-steroidal anti-inflammatory drugs (NSAIDS).  VA prescription records contained in the claims file confirm that the Veteran has treated over the years with non-steroidal anti-inflammatory drugs such as Ibuprofen and Diclofenac.

Also, during VA examinations performed in July 2010 and May 2012, the Veteran reported that he began experiencing heartburn, pyrosis, and regurgitation during his period of active duty service.  Specifically, he alleged that he began experiencing such symptoms after his return from service in Iraq in 2004.  Despite the foregoing allegations, neither the VA examiner from the July 2010 examination nor the examiner from the May 2012 examination provided an opinion as to whether the Veteran's GERD was incurred during, was aggravated by, or is otherwise related to an injury or illness incurred during his active duty service.  In that regard, the examiner merely stated in the July 2010 opinion that it was less likely than not that the Veteran's GERD was caused by, or a result of, or aggravated by the service-connected residuals of left inguinal hernia repair.  Similarly, in the May 2012 report, the VA examiner only concluded that the Veteran's GERD was less likely as not related to medications for his service-connected disabilities.

Given the Veteran's additional assertions that his GERD-related symptoms began during his active duty service and the VA examiners' omission of an opinion as to whether the Veteran's GERD was incurred during, was aggravated by, or is otherwise related to an injury or illness incurred during his active duty service, the VA examiner's July 2010 and May 2012 opinions are incomplete.  Under the circumstances, the Veteran should be afforded a new VA examination to determine the nature and etiology of his claimed GERD.  38 C.F.R. § 3.159(c)(4).

Prior to the examination, and in order to insure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any private or VA treatment providers who have rendered treatment for GERD since January 2013.  VA must then also make efforts to obtain any treatment records that are identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claim of entitlement to service connection for GERD, to include as being secondary to service-connected residuals of left inguinal hernia repair and/or secondary to medications for the Veteran's service-connected disabilities.  

This letter must also inform the Veteran about the information and evidence that is necessary to substantiate his claim and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran. 

The letter must also notify the Veteran that VA is undertaking efforts to arrange a VA examination to examine the nature and etiology of his claimed GERD.  The Veteran should be advised that it remains his responsibility to report for the scheduled VA examination and to cooperate with the development of his claim; failure to report without good cause may result in denial of his claim.

The Veteran should also be provided a VA 21-4142 release and be asked to identify the name(s) and current address(es) for any private and/or VA treatment providers who has provided psychiatric treatment since January 2013.

2.  Make efforts to obtain the records of any treatment identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  After the above development has been completed to the extent possible, the Veteran should be afforded a VA examination, with an appropriate examiner, to determine the nature and etiology of his claimed GERD.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner is requested to review the entire claims file in conjunction with the examination.  

All tests and studies deemed necessary by the examiner should be performed, including an interview of the Veteran.  Based on a review of the claims file, the relevant information obtained from the examiner's interview of the Veteran, and the clinical findings from the examination, the VA examiner is requested to provide a diagnosis pertaining to the Veteran's claimed GERD, and, to offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the diagnosed disorder (1) was incurred during or aggravated by active duty service, or, is etiologically related to an injury or illness incurred during active duty service, or (2) is related to any of the Veteran's service-connected disabilities, including by way of relation to NSAIDs or other medications taken by the Veteran to treat his service-connected disabilities.
 
A complete rationale should be given for all opinions and conclusions.  Such rationale must include a discussion of all relevant evidence in the claims file, relevant findings on examination and from the Veteran's stated history, and applicable medical principles.  All findings, conclusions, and supporting rationale should be expressed in a typewritten report.

4.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.

5.  After completion of the above development and any other warranted development, the issue of the Veteran's entitlement to service connection for GERD, to include as being secondary to service-connected residuals of left inguinal hernia repair and/or secondary to medications for the Veteran's service-connected disabilities, should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


